Allowable Subject Matter
1. 	Claims 1-20 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Driever, US Pub No. 2018/0203700, teaches a computer-implemented method for processor mode switching to cause a processing system to switch a mode of a processor of a plurality of processors, wherein each processor of the plurality of processors is one of an active processor or an inactive processor, and wherein each active processor is in one of a first mode and a second mode may include: setting a processor threshold; determining whether a number of active processors exceeds the processor threshold; and responsive to determining that the number of active processors exceeds the processor threshold, switching the mode of the processor from the first mode to the second mode (Abstract, para 16-20, FIG. 1A).

Jayakumar, US Pat No. 5,904,733, teaches a method is provided for selecting a bootstrap processor from among the processors of a multiprocessor system. Each processor has an identity code and each processor that is eligible to serve as the bootstrap processor sends an election message to processors having lower valued identity codes. If no processor having a lower valued identity code responds to the election message, the processor that originated the election message designates itself as the bootstrap processor and sends a message to all processors indicating itself as the bootstrap processor (Abstract, column 6, lines 17-53, FIG. 6).

Hill et al., US Patent No. 6,925,556, teaches a system logic assigns a specific ID to each processor. The arbitration protocol sends a signal to each operable processor. The arbitration protocol determines the BSP in a weighted fashion. For example, to weight the selection process, the predetermined processor is given three request 

Chang et al., US Pub No. 2013/0268747, teaches the initialization core may send reset packets to each of the cores that instruct the cores to perform a reset. In some embodiments, the reset command may power-off the cores. The initialization core may then transmit unreset packets to each of the cores that instruct the cores to perform an unreset and power-on the cores. In some embodiments, the cores may resume operation automatically without receipt of the unreset packet. The transmission of the packets may be staggered (staged) to control the power-on of the processor and enable the processor unit to more slowly increase its power state.  (Abstract, para 44-46, FIG. 9).

Regarding claim 1, the prior art of records fail to disclose or suggest the combination of claim elements of claim 1 including, placing each socket of the IHS in an auxiliary power state independent of each other; after placing each socket of the IHS in the auxiliary power state, altering parameters of the sockets of the IHS, including: 
altering CPU straps, power sequencing, reset sequencing, and bus re-direction associated with one or more of the sockets of the IHS; and


Regarding claim 8, the prior art of records fail to disclose or suggest the combination of claim elements of claim 8 including, a complex programmable logic device (CPLD) in communication with the BMC and configured to:
in response to receiving the request, place each socket of the IHS in an auxiliary power state independent of each other;
after placing each socket of the IHS in the auxiliary power state, alter parameters of the sockets of the IHS, including:
alter CPU straps, power sequencing, reset sequencing, and bus re-direction associated with one or more of the sockets of the IHS; and
in response to altering the parameters of the sockets of the IHS, switch the mode of the IHS from the multi-socket mode to the multi-single socket mode such that a processor for each socket is a bootstrap processor.

Regarding to claim 17, the prior art of records fail to disclose or suggest the combination of claim elements of claim 17 including, placing each socket of the IHS in an auxiliary power state independent of each other;
after placing each socket of the IHS in the auxiliary power state, altering parameters of the sockets of the IHS, including:
altering CPU straps, power sequencing, reset sequencing, and bus direction associated with one or more of the sockets of the IHS; and
in response to altering the parameters of the sockets of the IHS, switching the mode of the IHS from the multi-socket mode to the multi-single socket mode such that a processor for each socket is an independent bootstrap processor.

3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185